DETAILED ACTION
1.          Claims 1-7 have been examined and are pending.

Response to Amendment
2.         In response to the amendments received in the Office on 1/18/2021, the Office acknowledges the current status of the claims: claims 2 and 4-7 have been amended, claim 8 has been canceled, and no new matter appears to be added.
3.         In response to the amendments received in the Office on 1/18/2021, the interpretation of claims 5 and 6 under 35 USC §112(f) has been withdrawn.
4.          In response to the amendments received in the Office on 1/18/2021, the rejection of claim 4 under 35 USC §112(b) has been withdrawn.
5.          In response to the amendments received in the Office on 1/18/2021, the rejections of claims 7 and 8 under 35 USC §101 have been withdrawn. Claim 8 has been canceled.

Response to Arguments
6.          Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive. Examiner addresses Applicant’s concerns as described in “Remarks, page 6.
     a) Applicant contends “Kong et al. does not show or suggest ‘calculating a multiplication factor vector based on the estimated channel impulse response vector and the estimated noise variance vector, calculating a modified channel impulse response vector by multiplying each element in the estimated channel response vector with a corresponding element in the multiplication factor vector’ as claimed in claim 1.” (See Remarks, page 6). Examiner respectfully disagrees. Kong at [0005], [0028-0029] and [0036] with Figure 4 discloses at least a channel impulse response vector. Kong further discloses the noise vector as thermal noise vector in [0026-0028]. The “multiplication factor” is determined according to the impulse response and noise variance as described in [0026-0030]. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
     Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 102
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2004/0146094 A1 to Kong et al. (hereinafter “Kong”).
            Regarding Claim 1, Kong discloses a method of determining an MRC coefficient vector for a RAKE receiver, the method comprising:
     estimating a channel impulse response vector (Kong: [0005] – defined as what is well-known in the art to estimate the characteristics of channel, including amplitude and phase. See also [0036] with Figure 4 – corresponds to a channel estimation module. See also [0028-0029].), 
     estimating a noise variance vector (Kong: [0026-0028] – corresponds to “N”, thermal noise.),
     calculating a multiplication factor vector based on the estimated channel impulse response vector and the estimated noise variance vector (Kong: [0028-0030] – corresponds to Ri+n calculated from a diagonal matrix.),
     calculating a modified channel impulse response vector by multiplying each element in the estimated channel response vector with a corresponding element in the multiplication factor vector (Kong: [0029-0030] – channel impulse response multiplied by the noise/interference matrix to generate wOC.), and
     calculating the MRC coefficient vector as the complex conjugate of the modified channel impulse response vector (Kong: [0029-0030] – computing the complex conjugate of the multiplied equation 3 for the MRC. See also [0037-0041].).
             Regarding Claim 4, Kong discloses the method according to claim 1, wherein the predetermined scalar value K is between 0.3 and 0.5 (Kong: [0038-

            Claim 5, directed to a device embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Kong further discloses the device in at least Figures 4 and 5 (a RAKE receiver) with corresponding descriptions in [0015-0016] and [0036-0041].
            Claim 6, a hybrid claim incorporating claim 5, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Kong discloses the features of a channel estimator in Figure 5, noise variance estimator in Figure 5 (part of the OC weight generator), coupling including a first and second input (from processing module and connection between channel estimator and OC weight generator).
            Claim 7, directed to a computer program stored in a non-transitory computer-readable medium and is a hybrid claim of claim 1, incorporates features recited in claim 1. Claim 7 is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Kong suggests software implementations in at least claim 15 (“means for” language implemented by generic placeholder “unit”).

Allowable Subject Matter
10.          Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 23, 2021